 



EXHIBIT 10.1

  

THIRD AMENDMENT OF
LEASE AGREEMENT

 

THIS AGREEMENT is executed in duplicate and effective this 31st day of January,
2014, by and between PURDUE RESEARCH FOUNDATION , an Indiana corporation (formed
and existing under the Indiana Foundation or Holding Companies Act, Acts of
1921, ch. 25), (“PRF”), and ENDOCYTE (“COMPANY”). In consideration of their
mutual promises contained in this Amendment, the parties agree as follows:

 

WHEREAS, the parties hereto have entered into a Lease Agreement dated January
30, 2013, with a First Amendment of Lease Agreement dated May 17, 2013, and a
Second Amendment of Lease Agreement dated July 7, 2013 between PRF and COMPANY
for certain premises at the Purdue Technology Center located at 3000 Kent
Avenue, West Lafayette, Indiana; and

 

WHEREAS, the parties wish to amend provisions of the agreement:

 

NOW, THEREFORE, IN CONSIDERATION OF the mutual promises and covenants herein, it
is agreed between the parties hereto as follows:

 



  1. The Description of the Lease Premises shall read as follows:

24,020 square feet in Suites A1-100, A1-200, B1-008, B1-200, B1-201, B1-202,
B1-203, B1-300, B1-400, B1-500, A2-100, A2-300, B2-300, B2-400, B2-500, B2-603,
B2-700, B2-900, and C1-201 (the “Leased Property”) located in the PURDUE
TECHNOLOGY CENTER at 3000 Kent Avenue, West Lafayette, Indiana (the “Building”)
in the Purdue Research Park (the “Park”). The Leased Property is more
particularly shown on EXHIBIT A, attached to this Lease and made a part of this
lease by this reference.

 

  2. The Monthly Rent Installment shall be Forty Seven Thousand Six Hundred
Fourteen and 46/100 Dollars ($47,614.46).

 

  3. It is further agreed that all of the terms and conditions of said
aforementioned Lease Agreement dated January 30, 2013, with a First Amendment of
Lease Agreement dated May 17, 2013, and a Second Amendment of Lease Agreement
dated July 7, 2013, except as hereby amended, are hereby affirmed and shall
remain in full force and effect during the remainder of the term thereof.

 

WITNESS the signatures and seal of the above parties the day and year first
above written.

 



PURDUE RESEARCH FOUNDATION   ENDOCYTE                 By:   /s/ David L.
Hodde                     By: /s/ Mike Sherman                      David L.
Hodde     Mike Sherman   Assistant Vice President     Chief Financial Officer   
Director of Real Estate                       By: /s/ P. Ron
Ellis                                  P. Ron Ellis         President/CEO

 



 

 

 



EXHIBIT A

LEASED PREMISES

 

Unit A1-200 Office Space 9,131 square feet Unit B1-008 Office Space      80
square feet Unit B1-200 Office Space    168 square feet Unit B1-201 Office Space
   230 square feet Unit B1-202 Office Space    224 square feet Unit B1-203
Office Space    363 square feet Unit B1-300 Office Space    906 square feet Unit
B1-400 Office Space (included in A1-200) Unit A2-101 Office Space    253 square
feet Unit A2-104 Office Space    216 square feet Unit A2-105 Office Space    161
square feet Unit A2-108 Office Space    215 square feet Unit A2-301 Office Space
   325 square feet Unit A2-304 Office Space    216 square feet Unit A2-305
Office Space    161 square feet Unit B2-300 Office Space    149 square feet Unit
B2-400 Office Space 1,513 square feet Unit B2-500 Office Space    148 square
feet Unit B2-603 Office Space    253 square feet Unit B2-700 Office Space    148
square feet Unit B2-900 Office Space    149 square feet Unit C1-201 Office Space
   324 square feet       Total Office Space 15,333 square feet       Unit A1-100
Lab Space 4,069 square feet Unit B1-500 Lab Space    690 square feet Unit A2-102
Lab Space    367 square feet Unit A2-103 Lab Space    325 square feet Unit
A2-106 Lab Space    495 square feet Unit A2-107 Lab Space    477 square feet
Unit A2-302 Lab Space    339 square feet Unit A2-303 Lab Space    409 square
feet Unit B2-300 Lab Space    379 square feet Unit B2-500 Lab Space    380
square feet Unit B2-700 Lab Space    378 square feet Unit B2-900 Lab Space
   379 square feet       Total Lab Space 8,687 square feet

 



 

